El Juez Asociado Señor Pérez Pimentel
emitió la opinión del Tribunal.
José Villamil Vélez, hijo legítimo de don Pedro Villamil y de doña Clara Vélez, falleció en Mayagüez, Puerto Rico, el día 14 de julio de 1938.
Por resolución de la antigua Corte de Distrito de Maya-güez, de fecha 20 de enero de 1939, fueron declarados únicos y universales herederos del finado don José Villamil Vélez, su madre doña Clara Vélez y sus cuatro hijos naturales reco-nocidos José Villamil, Santiago Villamil Valentín, José Rafael Villamil y Roberto Villamil. (1)
*655A solicitud de doña Clara Vélez se decretó la administra-ción judicial de los bienes dejados por su hijo legítimo José Villamil Vélez, los que fueron valorados en unos $22,400.
Correspondió a doña Clara Vélez, como madre legítima del causante tres cuartas partes del caudal hereditario (2) y la otra cuarta la adquirió por compra a sus cuatro nietos natu-rales por precio de $2,000, que pagó a cada uno de ellos,, pasando en esa forma doña Clara Vélez a ser la única dueña de todos ios bienes relictos al óbito de su hijo legítimo José Villamil Vélez.
Unos catorce años después, o sea, en 20 de enero de 1952 falleció en la ciudad de Mayagüez doña Clara Vélez sin haber otorgado testamento. Por resolución de 17 de febrero de 1953 el Tribunal Superior, Sala de Mayagüez, declaró únicos y universales herederos de doña Clara Vélez a sus hijos Manuel Acosta Vélez y Carmen Vélez, también conocida como Carmen Acosta Vélez, y a sus nietos naturales José Villamil Díaz, Santiago Villamil Valentín, José Rafael Villamil y Roberto Villamil en representación de su hijo fallecido José Vi-llamil Vélez.
Se decretó la administración judicial de los bienes dejados por doña Clara Vélez y dentro de dicho procedimiento se nom-bró un Contador Partidor, quien preparó y radicó un pro-yecto de Partición, dividiendo la herencia en tres partes, a. saber: una tercera parte para el heredero Manuel Acosta Vélez; otra tercera parte para la heredera Carmen Acosta Vélez, por ser hijos de la causante, y la tercera parte restante entre los cuatro nietos naturales, José Villamil Díaz, José Rafael Villamil, Santiago Villamil Valentín y Roberto Villa-mil Carrero, por partes iguales para éstos.
*656Los herederos, José Villamil Díaz y José Rafael Villamil impugnaron el referido proyecto de Partición alegando que los bienes inmuebles que se hicieron formar parte de la he-rencia de doña Clara Vélez, y que fueron partidos entre todos los herederos de ésta, estaban sujetos a reserva a favor de los herederos que son hijos de José Villamil Vélez, toda vez que esos bienes los hubo la causante doña Clara Vélez por herencia de su dicho hijo José Villamil Vélez.
Después de declarar sin lugar la impugnación y de apro-bar la partición en la forma preparada por el contador-par-tidor, el tribunal a quo, reconsideró su resolución, concedió una nueva vista a los opositores y finalmente dictó una reso-lución declarando con lugar la impugnación y ordenando al contador-partidor la preparación de un nuevo proyecto de partición. La parte dispositiva de dicha resolución lee:
“Por todo lo cual, el Tribunal declara con lugar la impugna-ción a la partición hecha por los peticionarios José Villamil Díaz y José Rafael Villamil, dejándose sin efecto la resolución que ■dictamos con fecha 27 de diciembre de 1955 aprobando el in-forme del contador partidor; declara los bienes habidos por doña Clara Vélez por herencia abintestato de su hijo José Villamil Vélez bienes sujetos a reserva a favor de los hijos de dicho José Villamil Vélez, y en su consecuencia, ordena al contador-partidor •que proceda a realizar nueva partición a tenor con las siguien-tes instrucciones:
“Todos los bienes habidos por doña Clara Vélez Gordon por herencia de su hijo José Villamil Vélez deberán adjudicarse a ios descendientes de éste, a saber, José Villamil Díaz, José Rafael Villamil, Santiago Villamil y Roberto Villamil, con excepción de aquella parte proporcional de esos bienes cuyo valor a la fecha en que se celebró la partición de los mismos al morir José Villa-mil Vélez fuese de alrededor de $8,000, que fue la suma que pagó doña Clara Vélez Gordon al resto de los herederos de José Villa-mil Vélez por la participación hereditaria de éstos.” (T. A., págs. 79 y 80.)
Contra dicha resolución los herederos Manuel Acosta y ■Carmen Acosta, hijos de la causante doña Clara Vélez inter-*657pusieron el presente recurso, señalando la comisión de los siguientes errores:
“I. El tribunal a quo cometió error al resolver que de acuerdo con el art. 924 del Código Civil los bienes heredados por la ma-dre legítima doña Clara Vélez de su hijo José Villamil Vélez, eran reservables, no teniendo en cuenta ni la inexistencia ni la cesa-ción ni la extinción de la reserva si hubiera existido.
“II. El tribunal a quo cometió error al resolver que la ascen-diente doña Clara Vélez, estaba obligada a reservar, aunque no contrajera un segundo matrimonio, porque tuvo un hijo ilegí-timo reconocido en estado de viudez.
“III. El tribunal a quo cometió error al resolver que los hijos naturales del hijo de su único matrimonio como reservatarios, tienen derecho a los bienes, alegados como reservables, exclu-yendo de la herencia de doña Clara Vélez a sus propios hijos.
“IV. El tribunal a quo cometió error al dejar de resolver que doña Clara Vélez como madre legítima de su hijo José Villamil Vélez, tenía derecho a heredar a su hijo que le premurió, con o sin testamento; y que tenía derecho y que podía adquirir me-diante el pago en dinero efectivo, como lo hizo con aprobación del tribunal, los derechos hereditarios de sus nietos naturales, libre de toda obligación de reservar dichos bienes.”
(Alegato de los apelantes, págs. 13 y 14, primera pieza.)
Al dictar la resolución que ahora revisamos el Juez del tribunal a quo se expresó así:
“En realidad el único problema que presenta este caso es si las disposiciones del art. 923 sólo establecen el derecho de re-serva a favor de los hij os legítimos, o si por el contrario, las mis-mas también favorecen a los hijos naturales, como lo son ios peticionarios en este caso. El artículo 923 establece el derecho de reserva a favor de los hijos y descendientes del primer ma-trimonio, que equivale según el artículo 924 a los hijos y des-cendientes del hijo legítimo del cual se heredan los bienes.”
Convenimos en que esa es la cuestión fundamental en-vuelta en este caso.
Veamos ahora si el tribunal a quo resolvió correctamente al sostener el derecho de reserva a favor de los nietos naturales.
*658En apoyo de su tesis el tribunal a quo cita un comentario de Scaevola (17 Scaevola, Código Civil — Ed. 1900 — pág. 160), donde dicho comentarista critica la institución de la reserva en tanto en cuanto la misma se establece a favor dé la descendencia legítima y deja, por tanto, fuera de ella, a los hijos naturales.
Aceptando el razonamiento expuesto por Scaevola en su crítica, el Juez sentenciador concluye que ese criterio debe imperar en nuestra jurisdicción “especialmente si considera-mos que actualmente los derechos de los hijos naturales en Puerto Rico se han apareado a los derechos de los hijos legíti-mos. Ambos son herederos forzosos de sus padres con igua-les derechos hereditarios y no vemos razón lógica alguna que pueda servir de base para contender que entre los ‘descen-dientes’ que menciona el artículo 924 del Código Civil no están incluidos los hijos naturales reconocidos”.
El art. 923 del Código Civil vigente (31 L.P.R.A., see. 2731) dispone:
“El viudo o viuda que pase a segundo matrimonio estará obli-gado a reservar a los hijos y descendientes del primero la pro-piedad de todos los bienes que haya adquirido de su difunto consorte por testamento, por sucesión intestada, donación u otro cualquier título lucrativo; pero no su mitad de gananciales.”
La disposición del anterior artículo es aplicable a los bie-nes que por los títulos en él expresados haya adquirido el viudo o viuda de cualquiera de los hijos de su primer matri-monio. Art. 924 del Código Civil (31 L.P.R.A., see. 2732).
La viuda doña Clara Yélez, no pasó a segundo matrimonio pero es un hecho cierto que ella tuvo, en estado de viudez, hijos naturales reconocidos. Por lo tanto la obligación - de reservar se la impone el artículo 935 del mismo Código (31 L.P.R.A., see. 2743) que dispone:
“La obligación de reservar, impuesta en las anteriores sec-ciones, será aplicable al viudo o viuda que, aunque no contraiga nuevo matrimonio, tenga en estado de viudez, un hijo ilegítimo reconocido o-declarado judicialmente como tal hijo.”
*659Pero para que exista la obligación de reservar impuesta al cónyuge bínubo y al viudo o viuda que tenga en estado de viudez un hijo ilegítimo reconocido, deben existir a la muerte del reservista aquellos reservatarios que el propio Código se-ñala. El art. 923 establece la reserva a favor de los hijos y descendientes del primer matrimonio. Si fuéramos a in-terpretar este artículo aisladamente, podríamos concluir, co-mo lo hizo el tribunal a quo, que al referirse el Código a los hijos y descendientes, sin cualificar la naturaleza de estos últimos, los hijos ilegítimos reconocidos,'por ser descendientes de los hijos del primer matrimonio, estarían incluidos en los reservatarios; pero el art. 923 debe interpretarse conjunta-mente con todo el articulado del Código que regula la materia de reserva. Así vemos que al establecer los casos en que cesa la obligación de reservar, el art. 925 [31 L.P.R.A., sec. 2733] dispone: “Cesará la obligación de reservar cuando los hijos de un matrimonio, mayores de edad, que tengan derecho a los bienes, renuncien expresamente a él, o cuando se trate de cosas dadas o dejadas por los hijos a su padre o a su madre, sabiendo que estaban segunda vez casados.” (Bastardillas nuestras.) Este artículo menciona la renuncia hecha por los hijos de un matrimonio, lo que necesariamente implica que se refiere a la renuncia hecha por los hijos legítimos. Podría argumentarse que el artículo no hace referencia a los descen-dientes de los hijos de un matrimonio, esto es, a los descen-dientes de los hijos legítimos, pero el artículo siguiente, el 926 [31 L.P.R.A., see. 2734] disipa cualquier duda en cuanto a la naturaleza de la descendencia a cuyo favor se establece la reserva. Dispone dicho artículo:
“Cesará además la reserva si al morir el padre o la madre que contrajo segundo matrimonio no existen hijos ni descendien-tes legítimos del primero.” (Bastardillas nuestras.)
De acuerdo con este precepto si al morir el reservista no existen hijos ni descendientes legítimos del primer matrimo-nio, cesa la obligación de reservar. La razón es que en tal *660caso no hay reservatarios porque éstos deben ser hijos legíti-mos del primer matrimonio o descendientes legítimos de dichos hijos.
Como José Villamil Vélez falleció en el 1938 dejando úni-camente descendencia natural, al morir su señora madre doña Clara Vélez en enero de 1950, no existían hijos ni descendien-tes legítimos del primer matrimonio de doña Clara Vélez, y por tanto, de acuerdo con las disposiciones del citado artículo 926, cesó la obligación de reservar.
El Código faculta al padre o la madre, segunda vez ca-sado, a mejorar en los bienes reservables a cualquiera de los hijos o descendientes del primer matrimonio. Art. 927 [31 L.P.R.A., sec. 2735]. Se observará que este artículo usa el mismo lenguaje que el art. 923 al referirse este último a la descendencia a cuyo favor se establece la obligación de reser-var, o sea, a los hijos y descendientes del primer matrimonio. Sin embargo, el art. 928 [31 L.P.R.A., sec. 2737] que esta-blece la regla para la sucesión en los bienes sujetos a reserva cuando el padre o la madre no hubiese usado en todo o en parte la facultad de mejorar a cualquiera de los hijos o des-cendientes del primer matrimonio, dispone que en tal caso, “Los hijos y descendientes legítimos del primer matrimonio sucederán en los bienes sujetos a reservas conforme a las re-glas prescritas para la sucesión en la línea descendente, . . .” Finalmente el art. 930 [31 L.P.R.A., sec. 2738] dispone:
• “La enajenación que de los bienes inmuebles sujetos a reserva hubiere hecho el viudo o la viuda después de contraer segundo matrimonio, subsistirá únicamente si a su muerte no quedan hijos ni descendientes legítimos del primero; sin perjuicio de lo dispuesto en la Ley Hipotecaria, Título 30.” (Bastardillas nues-tras.)
El lenguaje usado en el Código en todo el articulado que regula la institución de la reserva, no permite la interpreta-ción del art. 923 en la forma que lo hizo el juez sentenciador. Nos parece que la cuestión ni siquiera es dudosa. Que el le-gislador quiso establecer la obligación de reservar a favor de *661la descendencia legítima únicamente, resulta evidente del pro-pio lenguaje usado en los artículos a que nos hemos venida refiriendo.
Los comentaristas de nuestro Código Civil y los del Código Civil Español sustentan el mismo criterio.
Scaevola, después de criticar a los redactores del Código Civil Español por no haber incluido a los hijos naturales entre los reservatarios, concluye: “No nos decidimos, sin embargo, a sostener la procedencia de la reserva en favor de los hijos naturales, dada la claridad con que se expresa el Código en todos los artículos de esta sección. Constantemente se hace referencia al viudo o viuda, constantemente también se trata de la reserva en favor de los hijos del primer matrimonio. Donde no hay matrimonio ni, por tanto, viudo o viuda, pueden llegar, y llegan seguramente los principios de' derecho, las reglas de la sana crítica y el sentido común, pero no la nece-saria fuerza de la ley. Ñi siquiera podría pensarse en un error de expresión de los legisladores; el.texto,es claro, y concuerda, además, con la doctrina antigua seguida en este punto al pie de la letra;' prueba terminante de que los redac-tores del Código sabían lo que se decían.” (17 Scaevola, Código Civil, 5^ ed., pág. 189.)
Y refiriéndose a los nietos naturales Scaevola en la misma obra y tomo citado, comenta a la pág. 190, que el Código re-suelve la cuestión con la terminante declaración que contiene el art. 971, equivalente al 926 nuestro. Dice dicho comenta-rista :
“Otra cuestión interesante pudo presentarse en el derecho antiguo, y hubiese podido mejor ser presentada en el del Código, si no se hubiera anticipado éste a resolverla con la terminante declaración que contiene el art. 971 acerca del carácter de legí-timos que han de reunir los hijos y descendientes llamados a la reserva. Consiste esta cuestión en si el deber de reservar puede establecerse como favor del nieto natural, hijo natural de un hijo legítimo del primer matrimonio.
“El nieto natural es heredero forzoso de su padre. Si, pues, no puede negarse al nieto natural, a faltare otros títulos, interés *662■directo en que el patrimonio de su padre no sea disminuido, ¿por qué negarle el derecho definitivo a la propiedad de los bienes reservables? ¿Acaso la cualidad de hijo natural quita ni pone cosa alguna para representar al padre cuando se trata de hacer efectiva la obligación impuesta al abuelo por la ley a consecuen-cia de las segundas nupcias? ¿Ni qué motivo de los que sirven para conceder a los descendientes legítimos este derecho de repre-sentación faltará en el hijo natural? ¿Es la injuria dirigida contra el padre? No disminuye la injuria por la cualidad de natural del hijo. ¿ Es el carácter de heredero forzoso? Lo tiene también el hijo natural. ¿Entra por algo la condición de des-cendiente del segundo matrimonio? Estos hechos concurren igualmente en el hijo natural que en el legítimo.
“Esta cuestión, no obstante, más aún que la tratada con an-terioridad, ha sido resuelta en sentido desfavorable por el art. 971. Una vez más el legislador ha demostrado con esto su resistencia a la aceptación de los derechos de los hijos naturales, aun en lo que se impone como consecuencia lógica de principios y doctrinas que el Código no ha podido menos de reconocer y san-cionar; y una vez más tenemos que dolemos por lo mismo de estas vacilaciones e inconsecuencias que tantas veces vamos teniendo necesidad de censurar en el Código.” (17 Scaevola. Código Civil, 5a ed., págs. 190, 191.)
Manresa, comentando el desarrollo histórico de la institu-ción de la reserva respecto a las personas a cuyo favor se estableció la obligación de reservar, menciona varias senten-cias del Tribunal Supremo sobre la materia y concluye que la de 11 de marzo de 1861 que declaró que la obligación de las reservas se hallaba limitada por la ley 15 de Toro a los hijos, estaba ajustada a la ley y se hallaba perfectamente fundada y luego añade:
“Pero como esta doctrina, no obstante ser la más legal, no era por eso la más justa, los autores del Código Civil entendieron, con sobrada razón, que el fundamento y fin de las reservas exi-gían su establecimiento en favor de toda la línea recta descen-dente, y de aquí que el caso se halle hoy resuelto con toda claridad en los artículos 968, 971, 972 y 973, todos los cuales hablan expresamente de hijos y descendientes legítimos.
*663“Confirma esta doctrina la sentencia de 10 de junio de 1918, según la cual la reserva ordinaria, lo mismo que la troncal, vie-nen establecidas en favor de los parientes legítimos.” (3). (7 Manresa, Código Civil, (7a. ed.) pág. 303.)
Clemente de Diego, en su obra “Instituciones de Derecho Civil Español”, tomo 3, págs. 385 y 386, se expresa así:
“B) Las personas en cuyo favor se establece la reserva son los hijos y descendientes del primer matrimonio. Las expresio-nes empleadas por el Código, ‘viudo’, ‘viuda’, ‘hijos y descendien-tes del primero’, ‘hijos y descendientes legítimos del primer ma-trimonio’ (arts. 968, 969, 970, 972), así como el espíritu íntimo inspirador del sistema del Código en la materia, convergen hacia la afirmación de que esos hijos y descendientes'han de ser legíti-mos y comunes al cónyuge difunto y al supérstite obligado a reservar. La reserva es un beneficio de la común descendencia legítima de ambos.
“Materia de interpretación estricta, no cabe ampliar el bene-ficio de reserva a los hij os que no son comunes, ni a los naturales reconocidos, porque no son legítimos, ni a los hijos naturales de hijos legítimos fallecidos. (S. 10 de junio de 1918.)”
Valverde es del mismo criterio. “Según el Código, — se dice — “la reserva se halla establecida a favor de los hijos y descendientes del primer matrimonio .... Al disponer este artículo 968 que la reserva se establece a favor de los hijos del primer matrimonio, excluye a los naturales por ser estos hijos habidos fuera de matrimonio, y al extender la reserva a los descendientes legítimos de los hijos, excluye también a los nietos que sean hijos naturales de un hijo legítimo fallecido.” (5 Valverde, Tratado de Derecho Civil Español, pág. 464.)
Sánchez Román se manifiesta en los siguientes términos:
“El reservatario o reservatarios a cuyo favor se establecen las reservas son indudablemente, después del. Código, los hijos y descendientes legítimos y comunes del cónyuge premuerto y del *664supérstite que por la celebración de nuevo matrimonio viene obli-.gado a reservar. Las palabras ‘viudo’ y ‘viuda’, ‘hijos y des-•cendientes del primero’, refiriéndose al matrimonio disuelto, que .se emplean en los artículos 968, 969, 970 y 972, y las de ‘hijos y descendientes legítimos del primer matrimonio’, dejan fuera de toda duda que el Código sólo otorga el favor de la reserva a la descendencia legítima común del cónyuge difunto y del sobrevi-viente obligado a reservar.” (Sánchez Román, Derecho Civil, Tomo 6, Volumen 3, pág. 1878, 2da. ed.)
Es innecesario adicionar el nombre de otros comentaristas que sostienen la misma tesis interpretativa del Código Civil de España al efecto de que la reserva se estableció a favor de la descendencia legítima. (4)
Por su parte, don Luis Muñoz Morales (Anotaciones al Código Civil de Puerto Rico, Libro 3, pág. 375) sostiene que están excluidos del beneficio de reserva establecido en el art. 923, entre otros, “ (b). Los hijos naturales de hijos legítimos de ese matrimonio pues el art. 926 (987 E.) declara que cesa la obligación de reservar cuando al morir el padre o la madre que contrajo segundo matrimonio no existan hijos ni descen-dientes legítimos del primero.”
 A partir del 25 de julio de 1952, fecha de vigencia de la Constitución del Estado Libre Asociado de Puerto Rico, todos los hijos tienen respecto a sus padres y a los bienes relictos por éstos, los mismos derechos que corresponden a los hijos legítimos. Véase la Sección 1 del Artículo II de la Cons-titución y la Ley núm. 17 de 20 de agosto de 1952. A partir pues, de dicha fecha, la cuestión que hemos venido examinando carece de importancia ya que no cabe la distinción entre la sucesión legítima y la natural. Sin embargo nos hemos visto obligados a examinar el punto porque el precepto constitucio-nal y la ley que equiparan los derechos del hijo ilegítimo con los del legítimo no son aplicables a los hechos de este caso. Cualquiera que sea la época que se tome para determinar los derechos de los nietos naturales, la misma sería siempre ante*665rior a la vigencia ele la Constitución. - Si consideramos (1) la fecha de nacimiento de los nietos naturales, (2) la fecha o fechas en que doña Clara tuvo en estado de viudez hijos natu-rales reconocidos, que es cuando nace la obligación de reser-var, o (B) la fecha de la muerte de la reservista doña Clara Vélez (enero 20 de 1952) que es cuando ocurre la perfección y Consumación del derecho de los reservatarios a la propiedad de los bienes reservables, son todas fechas anteriores a la vigencia de la Constitución.
Ya hemos resuelto que la declaración constitucional de la igualdad de los hijos ante la ley, tiene efectos prospectivos, y que no se pueden aplicar retroactivamente para ampliar los derechos hereditarios de personas nacidas antes de la vigencia de la Constitución. Álvarez v. Álvarez, 77 D.P.R. 909; Sánchez v. Díaz, 78 D.P.R. 811; Márquez v. Avilés, 79 D.P.R. 988; 252 F.2d 715.
Por lo tanto, los derechos de los nietos naturales en este caso se rigen por la legislación anterior, la que como hemos visto, no estableció a su favor la obligación de reservar.

En mérito de lo expuesto se revocará la resolución dictada en 15 de marzo de 1956 por la Sala de Mayagüez del Tribtmal Superior, en tanto en cuanto declara que los bienes habidos por doña Clara Vélez a título de herencia de su hijo José Vi-llamil Vélez deberán adjudicarse sólo a los descendientes naturales reconocidos de éste, y se devolverá el caso para ulte-riores procedimientos no incompatibles con esta opinión.

Voto separado emitido por el Juez Asociado, Sr. Santana Becerra.
Al estar de acuerdo con la decisión emitida deseo hacer constar que por consideraciones que en el caso oportuno habré de exponer no suscribo del todo, con la expresión jurispruden-cial que reafirma, el antepenúltimo párrafo de la opinión que reza:
“Ya hemos resuelto que la declaración constitucional de la igualdad de los hijos ante la ley, tiene efectos prospectivos, y que *666no se pueden aplicar retroactivamente para ampliar los derechos hereditarios de personas nacidas antes de la vigencia de la Cons-titución. Álvarez v. Álvarez, 77 D.P.R. 909; Sánchez v. Díaz, 78 D.P.R. 811; Márquez v. Avilés, 79 D.P.R. 988; 252 F.2d 715.”
en tanto ello implica que en todos los casos la declaración de igualdad de los hombres y por consiguiente de los hijos ante la ley así como la prohibición contra establecer discrimen al-guno por motivo de nacimiento, contenidas en la Carta de Derechos de nuestra Constitución, son aplicables sólo a aque-llos ciudadanos que nacieron con posterioridad al 25 de julio ■de 1952. En este caso está envuelto únicamente un derecho ■de propiedad de origen hereditario que tomó cuerpo al falle-cimiento de la causante en 20 de enero de 1952, regido por la legislación vigente en dicha fecha, y no por la Ley 17 de 20 de agosto de 1952 efectiva desde el 25 de julio de dicho año. (1)

 El finado José Villamil Vélez había otorgado un testamento abierto en el cual instituía como sus únicos herederos, por partes iguales, a su *655señora madre doña Clara Vélez y a su hijo natural José Villamil. Sin embargo, se tramitó la declaratoria de herederos porque después de otorgado' el testamento y después de la muerte del testador se reconocieron tres hijos naturales de dicho testador, llamados José Rafael, Roberto y Santiago Villamil.


 En este recurso no está en discusión la proporción de la cuota here-ditaria que correspondió y se adjudicó a doña Clara Vélez.


 La reserva troncal la establecía nuestro Código Civil de 1902 en su art. 799, equivalente al 811 del Código Civil de España, pero dicho artículo fue derogado por la Ley de marzo 8 de 1906, quedando vigente hoy única-mente la reserva establecida en los arts. 928 y 924. Veray Molinary v. Marín, 26 D.P.R. 208.


 Véase, además 8 Colin y Capitant, Derecho Civil, pág. 576; 6 Mar-tínez Ruiz, Código Civil, págs. 264 y 268.


 “Todos ios hijos tienen respecto a sus padres y a los bienes relictos ■por éstos, los mismos derechos que corresponden a los hijos legítimos.”